               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

DAMEION PERKINS,

                     Plaintiff,
                                                     Case No. 18-CV-179-JPS
v.

COUNTY OF MILWAUKEE,
SLYVANA RADMER, and SANDRA                                          ORDER
KELLNER,

                     Defendants.


1.     INTRODUCTION

       Plaintiff is the brother of Dontre Hamilton (“Hamilton”), who was

killed by a Milwaukee police officer in April 2014. (Docket #1 at 3). Plaintiff

participated in protests following Hamilton’s death and made public

statements critical of the City of Milwaukee. Id. He later applied for

employment with Defendant Milwaukee County (the “County”). Id.

Plaintiff says his application was denied because of his association with

Hamilton and his public statements. Id. at 6. Plaintiff alleges that

Defendants’ refusal to hire him violated his rights of free speech,

association, and equal protection. Id. Defendants deny Plaintiff’s

accusations and filed a motion for summary judgment on September 14,

2018. (Docket #24). The motion is now fully briefed, and for the reasons

explained below, it will be granted.

2.     STANDARD OF REVIEW

       Federal Rule of Civil Procedure 56 (“FRCP”) provides that the “court

shall grant summary judgment if the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a); see Boss v. Castro, 816 F.3d 910, 916 (7th

Cir. 2016). A “genuine” dispute of material fact is created when “the

evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

The Court construes all facts and reasonable inferences in a light most

favorable to the non-movant. Bridge v. New Holland Logansport, Inc., 815 F.3d

356, 360 (7th Cir. 2016). In assessing the parties’ proposed facts, the Court

must not weigh the evidence or determine witness credibility; the Seventh

Circuit instructs that “we leave those tasks to factfinders.” Berry v. Chi.

Transit Auth., 618 F.3d 688, 691 (7th Cir. 2010). The non-movant “need not

match the movant witness for witness, nor persuade the court that [their]

case is convincing, [they] need only come forward with appropriate

evidence demonstrating that there is a pending dispute of material fact.”

Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 921 (7th Cir. 1994).

3.     BACKGROUND

       3.1    Plaintiff’s Failure to Dispute Defendants’ Proposed
              Findings of Fact

       Preliminarily, the Court must note that Plaintiff, through conscious

disregard of the rules of procedure, has admitted most of the facts material

to Defendants’ motion. In his response to Defendants’ proposed findings of

fact, Plaintiff attempts to deny certain facts and qualify his admission of

others. See, e.g., (Docket #36 ¶¶ 9, 10). In almost every instance, however,

these did not take the form of a prose response to the asserted fact. Instead,

Plaintiff merely states “DENY” or “ADMIT,” immediately followed by a

citation to his own proposed findings of fact. Id. In some places Plaintiff

string-cites to dozens of his proposed facts to support a denial or qualified


                                  Page 2 of 18
admission. See, e.g., id. ¶ 40. For one particularly important denial, Plaintiff

cites to literally every one of his own ninety-four statements of fact. Id. ¶ 60.

Out of his responses to Defendants’ sixty proposed findings of fact, in only

two does Plaintiff offer the barest explanation as to the basis for his dispute

or qualified admission. Id. ¶¶ 28, 47. Most importantly, however, nowhere

in the entire response document does Plaintiff actually cite to evidentiary

materials. See generally id.

       Plaintiff’s approach flies in the face of straightforward rules of

summary judgment procedure. FRCP 56 states that a party “must” support

a putative dispute of fact by citing to evidence or by showing that the

materials the movant cited do not establish the fact at issue. Fed. R. Civ. P.

56(c)(1)(A)–(B). Civil Local Rule 56 similarly requires a party opposing a

summary judgment motion to supply a “concise response to the moving

party’s statement of facts” that must include “specific references to the

affidavits, declarations, parts of the record, and other supporting materials

relied upon[.]” Civ. L. R. 56(b)(2)(B)(i). It is clear that Plaintiff knows how

to follow these rules, as he did so in his own proposed findings of fact. See

(Docket #35). Why Plaintiff chose to flaunt the rules in responding to

Defendants’ proposed facts is not only beyond the Court’s understanding,

but also inexplicable.

       As explained in Waldridge, in assessing a summary judgment

motion, “[t]he court has one task and one task only: to decide, based on the

evidence of record, whether there is any material dispute of fact that

requires a trial. . . . The parties, in turn, bear a concomitant burden to

identify the evidence that will facilitate this assessment.” Waldridge, 24 F.3d

at 920 (citations omitted). The court held that requiring compliance with the

federal and local rules of procedure


                                  Page 3 of 18
       benefit[s] the parties themselves by requiring their opponents
       to clarify exactly what they dispute and on what evidence
       they rely. . . . But they are of significantly greater benefit to the
       court, which does not have the advantage of the parties’
       familiarity with the record and often cannot afford to spend
       the time combing the record to locate the relevant
       information.

Id. at 923–24 (citation omitted); Hamm v. Nestle USA, Inc., No. 12-CV-2427,

2013 WL 4401328, at *1 (N.D. Ill. Aug. 15, 2013) (attempting to dispute a fact

without citing evidence, but instead only referencing a party’s own

proposed fact statements, is improper). Indeed, even pro se litigants are

required to follow these procedural rules. Smith v. Lamz, 321 F.3d 680, 682–

83 (7th Cir. 2003).

       Plaintiff’s response to Defendants’ statement of facts must, therefore,

be viewed as willful noncompliance. In other words, Plaintiff knows full

well that he must explain why a fact is disputed and then support that

explanation by citation to evidentiary materials. Instead, Plaintiff has

attempted to foist his obligation onto the Court, requiring the Court to

embark on an archeological dig through his own findings of fact to piece

together the theory of his dispute(s) and that which supports it. This, the

Court will not do. Ciomber v. Coop. Plus, Inc., 527 F.3d 635, 643–44 (7th Cir.

2008) (district courts are entitled to expect strict compliance with the rules

of summary judgment procedure, and do not abuse their discretion in

disregarding improperly presented disputes of fact); United States v. Dunkel,

927 F.2d 955, 956 (7th Cir. 1991) (“Judges are not like pigs, hunting for

truffles buried in briefs.”). Thus, for the purpose of deciding this motion,

the Court will take Defendants’ statements of fact as true. Fed. R. Civ. P.

56(e)(2). Plaintiff’s proposed findings of fact will be considered only to the



                                  Page 4 of 18
extent that they are admitted by Defendants, do not otherwise contradict

Defendants’ now-conceded facts, and are relevant.

      3.2    Relevant Facts

      Defendants Sylvana Radmer (“Radmer”) and Sandra Kellner

(“Kellner”) were, during the relevant period, employees of Milwaukee

Transport Services, Inc. (“MTS”). Radmer was MTS’s Director of Human

Resources and Kellner was the Chief Administrative Officer. Radmer

reports to Kellner, who then reports to MTS’s Deputy Director, Mark Stein

(“Stein”). Stein, in turn, reports to MTS’s Managing Director Dan Boehm

(“Boehm”). Finally, Boehm reports to the Milwaukee County Department

of Transportation.

      MTS is a privately-owned company contracted to work for the

Milwaukee County Transit System (“MCTS”), which is a public entity. The

County acquired MCTS in 1975, and then contracted with MTS to actually

operate MCTS’s services. The County does not itself have any role in human

resources decisions for MTS’s union employees.

      Sandra Goins-Jones (“Goins-Jones”) was MTS’s Talent Acquisition

and Development Manager. Rodney McCreight (“McCreight”) was a

contractor who served MTS as a Talent Acquisition Recruiter. McCreight’s

job was to handle recruitment of bus drivers and related staff, including

reviewing resumes, conducting phone screenings, inviting selected

applicants for interviews, and extending job offers. Goins-Jones was

McCreight’s direct supervisor.

      On December 13, 2016, Plaintiff applied for a bus driver position

with MTS, though he was actually more interested in a Cleaner/Tanker

position, of which there were multiple openings at the time. Plaintiff spoke

with James Macon (“Macon”), president of the MTS employee union, about


                                 Page 5 of 18
employment with MTS before applying. Of course, Macon did not himself

have any authority in hiring decisions on behalf of MTS. Nevertheless,

Goins-Jones received a number of calls from Macon, who stated that

Plaintiff would be a good candidate for the Cleaner/Tanker position.

      About that time, Goins-Jones asked McCreight to conduct phone

screenings for Cleaner/Tanker applicants. Plaintiff was included in the

group to be screened. Screening serves to help McCreight understand the

applicant’s work experience, their interest in the position, and their

communication skills and demeanor. If an applicant has a successful phone

screening, they will be asked to do an in-person interview.

      On December 19, 2016, Plaintiff participated in a phone screening

with McCreight. Plaintiff was asked a standard series of questions, and

McCreight made note of his answers. When asked why he wanted the job,

Plaintiff said he wanted to make more money and work at a place where he

could advance. Plaintiff did not mention any particular interest in the

Cleaner/Tanker position or MTS generally. In response to a question about

prior employment in a team setting, Plaintiff said he had previously

worked in a team environment, but provided no details about that

experience. During the interview, Plaintiff also revealed that he was

Hamilton’s brother.

      Though     Plaintiff   met   the   minimum    qualifications   for   a

Cleaner/Tanker position, McCreight decided that Plaintiff should not move

forward in the recruitment process. McCreight perceived that Plaintiff had

a negative attitude toward his prior employer and feared that Plaintiff




                               Page 6 of 18
would bring that attitude to his work at MTS.1 McCreight did not find

Plaintiff’s relation to Hamilton relevant and did not consider it in making

his decision. At the time he made the decision, McCreight was also not

aware of Plaintiff’s civil rights advocacy or any of his public statements.

Defendants maintain that McCreight’s decision to reject Plaintiff’s

application was his alone and was within his authority as a Talent Recruiter.

The open Cleaner/Tanker positions were eventually filled by other

candidates.

       After making his decision, McCreight discussed the outcome of his

phone screenings with Goins-Jones. Among other things, McCreight told

her that Plaintiff was Hamilton’s brother. Goins-Jones took Plaintiff’s file

from McCreight to review it herself. She also offered a “joke” that she

would not hire someone whose family had blocked traffic. She says it was

based on the fact that “we’re a transportation company and Mr. Perkins’

family, they stop transportation.” (Docket #30-4 at 70:13-23). Later in

December, Goins-Jones mentioned Plaintiff and retold her “joke” to

Radmer. Radmer responded that this was not a legitimate reason to

disqualify a candidate.

       In early January 2017, Goins-Jones again repeated her “joke,” this

time to Macon. Goins-Jones claims that both understood her statement to

be a joke and that Macon laughed. However, other MTS employees who

heard the statement did not think it humorous and did not see Macon



       1McCreight’s contemporaneous notes state: “Candidate had a very
negative attitude towards current position at Sprint. Seemed very bitter towards
current employer. Would not recommend further steps in process due to the way
he talked about current employer.” (Docket #29-1 at 3).



                                 Page 7 of 18
laugh. Plaintiff also states that when Macon informed him of the encounter,

Macon did not express a belief that the statement was a joke.

       In the second week of January 2017, Radmer was told by various

people about Goins-Jones’ “joke” to Macon. At the end of the week, Goins-

Jones told Radmer that Plaintiff was calling her repeatedly about the status

of his application. Radmer recommended that Goins-Jones send Plaintiff a

standard rejection letter. Additionally, at some point, Macon himself

confronted Radmer about Goins-Jones’ statement. She agreed that it was

not a good reason to refuse to hire Plaintiff, but emphasized that it was not

the reason Plaintiff’s application was rejected.

       The next Monday, January 16, 2017, Plaintiff called Radmer directly

to complain that he was being denied consideration for the job because of

his family. Radmer informed Kellner of Plaintiff’s concern, and they agreed

to invite him to an in-person meeting. Prior to the meeting, Radmer

reviewed Plaintiff’s application materials and McCreight’s notes. Plaintiff

met with Radmer and Kellner that same day. The purpose of the meeting

was to investigate Goins-Jones’ comment and Plaintiff’s concerns about it,

not to interview him for the job. Nevertheless, during the meeting, they did

not notice a difference in Plaintiff’s attitude or demeanor from what

McCreight had observed. Radmer and Kellner told Plaintiff his application

was rejected because of the unfavorable phone screening, not his family

affiliation. Radmer and Kellner then met with McCreight to confirm that

Plaintiff’s family ties played no role in his decision to remove Plaintiff from

consideration for the job.

       Radmer’s investigation of Goins-Jones’ comment continued. She

asked the MTS employees who had been present with Macon to prepare

memoranda recounting what they had heard. On January 17, 2017, Radmer


                                 Page 8 of 18
and Kellner met with Goins-Jones about the comment. Goins-Jones was

adamant that it was a joke. Radmer and Kellner offered the memoranda as

proof that it was not taken that way. They then reprimanded her for making

the “joke” and thus giving an inaccurate account of why Plaintiff was not

hired. After the meeting, Goins-Jones went to McCreight and said she

intended to hire Plaintiff. McCreight immediately informed Radmer of this.

The next day, Radmer and Kellner again met with Goins-Jones. They

reiterated that Plaintiff would not be hired because he did not pass the

initial phone screening.

       Radmer and Kellner stress that they did not refuse to hire Plaintiff

because of his civil rights advocacy or his public statements. Indeed, while

they had heard of Hamilton, they had no particular knowledge of Plaintiff’s

activities. Goins-Jones was the only person who had made a comment that

Plaintiff would not be hired because of his family affiliation. Though

Plaintiff presents a First Amendment claim, he had not identified any

specific dates on which he engaged in protected speech or the content of

specific statements. Instead, he claims to have made statements on

television about “getting justice for [his] brother,” the “[d]ates and times, if

you type my name in Google, you will find[.]” (Docket #40 ¶¶ 51–52).

According to Plaintiff, the only support for his retaliation claim is Goins-

Jones’ “joke.”

4.     ANALYSIS

       Plaintiff’s equal protection claim was dismissed with his consent on

April 4, 2018. (Docket #18). Defendants’ opening brief argues that Plaintiff’s

freedom of association claim is, at best, coterminous with his freedom of

speech claim. (Docket #32 at 20). Plaintiff did not respond to that argument

or make any separate attempt to defend his freedom of association claim.


                                 Page 9 of 18
See generally (Docket #38). The Court will, therefore, confine its analysis to

the only remaining disputed claim—retaliation for the exercise of Plaintiff’s

right of free speech.

       “Government retaliation tends to chill an individual’s exercise of his

First Amendment rights,” the Seventh Circuit observes, “and this principle

applies with equal force in the context of public-sector employment.”

Massey v. Johnson, 457 F.3d 711, 716 (7th Cir. 2006). Thus, government

employers “may not respond to their employees’ protected activity with

actions aimed to deter that activity.” Id. Though Plaintiff only vaguely

alleges that Defendants violated his First Amendment rights, (Docket #1 at

6), his claim must be one for retaliation; his allegedly protected speech

occurred long before he applied to the position at issue here. To make a

prima facie case for First Amendment retaliation, Plaintiff must establish that

“(1) his speech was constitutionally protected, (2) he has suffered a

deprivation likely to deter speech, and (3) his speech was at least a

motivating factor in the employer’s action.” Swetlik v. Crawford, 738 F.3d

818, 825 (7th Cir. 2013).2

       There are fatal problems with each aspect of Plaintiff’s retaliation

claim. Preliminarily, his claim against the County is misplaced. MTS is a

private company which has contracted with the County to provide



       2 There are other showings required to ultimately prove the claim. Once
Plaintiff makes his prima facie case, the burden of proof shifts to Defendants “to
demonstrate that [they] would have taken the same action in the absence of the
protected speech.” Valentino v. Vill. of S. Chi. Heights, 575 F.3d 664, 670 (7th Cir.
2009). If Defendants carry this burden, Plaintiff must then show that Defendants’
reasons for taking the employment action are mere pretext. Id. Because Plaintiff
comes nowhere close to making his prima facie case, the Court does not delve into
these issues (which the parties did not brief, in any event).


                                   Page 10 of 18
transportation services. The County itself has no role in human resources

decisions regarding MTS employees. Radmer and Kellner are employees of

MTS, and Plaintiff’s application for employment was with MTS, not the

County. Thus, the County is not a proper defendant in this matter.3 This

begs the question: though it is a private company, does MTS’s quasi-

government status—its connection with the County and its provision of a

public transport service—qualify MTS as a public employer, such that First

Amendment liability may attach? Though the answer to this question

would be dispositive of the case, the parties have not briefed it. The Court

will assume, without deciding, that MTS should be considered a public

employer defendant.

       Even with this assumption, Plaintiff’s problems do not end. Local

government entities cannot be held vicariously liable for constitutional

violations committed by their employees, which is precisely what Plaintiff

alleges here. Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658,

690 (1978). Such entities can, nevertheless, be liable under Section 1983 if

“the unconstitutional act complained of is caused by: (1) an official policy

adopted and promulgated by its officers; (2) a governmental practice or

custom that, although not officially authorized, is widespread and well

settled; or (3) an official with final policy-making authority.” Thomas v. Cook




       3Plaintiff cites two opinions of the Wisconsin Court of Appeals, and one of
the Seventh Circuit, for the proposition that the County can be held liable in
lawsuits involving MTS. Not only have Plaintiff’s procedural failings rendered the
fact undisputed in Defendants’ favor, the Court quite agrees with Defendants’
analysis in their reply, (Docket #39 at 4–6), that the cases are neither controlling
nor persuasive on what MTS’s status actually is vis-à-vis the County, or whether
the County may be liable in this case.


                                  Page 11 of 18
Cnty. Sheriff’s Dep’t, 604 F.3d 293, 303 (7th Cir. 2009) (citing Monell, 436 U.S.

at 690). These are colloquially referred to as “Monell” claims.

       Plaintiff offers his Monell claim pursuant to the third theory. He

argues that Radmer and Kellner were “final policymakers” for MTS.

(Docket #38 at 7). More precisely, Plaintiff emphasizes that the parties

dispute who made the final decision not to hire Plaintiff, whether it was

McCreight, Goins-Jones, Radmer, or Kellner. He laboriously reviews the

evidence as to each person’s involvement in Plaintiff’s application. Id. at 7–

27.

       Plaintiff completely misunderstands what a “final policymaker” is

for purposes of Monell liability, which is a question of law to be decided by

the Court. Valentino, 575 F.3d at 675–76.4 Valentino, decided more than a

decade ago, is directly on-point. Mayor Owen of the Village of South

Chicago Heights (the “Village”) hired family members, friends, and

campaign contributors to fill various municipal government positions. Id.

at 669. Valentino, a secretary for the Village, discovered that some of these

people were being paid for hours they did not work. Id. at 669–70. She

disclosed this to her former supervisor who had previously quit because of

conflicts with Owen. Id. The former supervisor then made a series of

Freedom of Information Act requests seeking documents to expose the

scheme. Id. Valentino herself began surreptitiously copying sign-in sheets

to prove her suspicions. Id. Owen found out that Valentino had spilled the

beans and had Village Administrator Petersen search her desk. Id. at 670.




       4 This is unsurprising, as Plaintiff’s brief makes no attempt to cite or
analogize to any case law specifically addressing the “final policymaker” issue,
but is instead largely a stream-of-consciousness discussion of evidentiary material.


                                  Page 12 of 18
Petersen discovered the copied sign-in sheets. Id. Valentino was

immediately fired, ostensibly for the unlawful copying. Id.

       Valentino sued Owen, Petersen, and the Village for First

Amendment retaliation. Id. The trial court granted summary judgment to

the defendants. Id. The appellate court determined that Valentino had

raised triable issues of fact on her retaliation claim. Id. at 670–74. It then

turned to the Village’s Monell liability:

              Valentino contends that because Owen made the
       ultimate decision to fire her, Monell liability should apply. But
       just because Owen is the decisionmaker on hiring/firing
       decisions for the Village government does not necessarily
       make him the policymaker on those issues. “The fact that a
       particular official—even a policymaking official—has
       discretion in the exercise of particular functions does not,
       without more, give rise to municipal liability based on an
       exercise of that discretion.” [Pembaur v. City of Cincinnati, 475
       U.S. 469, 481-82 (1986)]. Rather, such an official also must be
       responsible for establishing final government policy on a
       particular issue. The determination of whether a person has
       policymaking authority is a question of state law, and is to be
       decided by the court. Our inquiry is not whether an official is
       a policymaker on all matters for the municipality, but
       whether he is a policymaker in a particular area, or on a
       particular issue; here, the relevant question is whether Mayor
       Owen is a policy-maker on personnel decisions.
              ...
              Helpful in determining whether an official is a final
       decisionmaker is an inquiry into: (1) whether the official is
       constrained by policies of other officials or legislative bodies;
       (2) whether the official’s decision on the issue in question is
       subject to meaningful review; and (3) whether the policy
       decision purportedly made by the official is within the realm
       of the official’s grant of authority. Also helpful is an
       examination of not only positive law, including ordinances,
       rules and regulations, but also the relevant customs and
       practices having the force of law.


                                 Page 13 of 18
             It is clear that Mayor Owen is a decisionmaker with
      regards to personnel decisions within the Village. He has
      placed at least five of his family members and several friends
      on the Village payroll. Owen, admittedly, had the final say-so
      regarding the termination of Valentino. Moreover, several
      Village ordinances indicate that Mayor Owen makes
      personnel decisions regarding Village employees.
             ...
             However, just because Owen makes personnel
      decisions does not necessarily mean that he is the final
      decisionmaker on such matters such that he can be considered
      a policymaker for the Village in this area. It is a “well-
      established principle that the mere unreviewed discretion to
      make hiring and firing decisions does not amount to
      policymaking authority. There must be a delegation of
      authority to set policy for hiring and firing, not a delegation
      of only the final authority to hire and fire.” [Kujawski v. Bd. of
      Comm’rs of Bartholomew Cnty., 183 F.3d 734, 739 (7th Cir.
      1993).] The Village argues that the Board of Trustees, and not
      Owen, is the final decisionmaker because it says the Board
      sets personnel policy and reviews termination decisions,
      whereas Owen merely has discretion to carry out the policy
      set by the Board.

Id. at 675–77 (citations and quotations omitted). The court rejected the

Village’s argument, concluding that

      Defendants cannot point to any edicts from the board of
      trustees that in any way govern the manner in which Mayor
      Owen may make his hiring or firing decisions. Nor do they
      point to any instances in which the board provided any
      meaningful oversight of Mayor Owen’s decisionmaking
      process or meaningfully reviewed his termination decisions.
      Instead, all the evidence indicates that Mayor Owen, either
      personally or by his own delegation, makes the personnel
      decisions for his office. Therefore, it is clear to us that Mayor
      Owen is the de facto policymaker for the Village with regard
      to personnel decisions in his office.




                               Page 14 of 18
Id. at 678; see also Rasche v. Vill. of Beecher, 336 F.3d 588, 599–601 (“In order

to have final policymaking authority, an official must possess

[r]esponsibility for making law or setting policy, that is, authority to adopt

rules for the conduct of government.”) (quotation omitted).

       Summary judgment is “the put up or shut up moment in a lawsuit.”

Grant v. Trs. of Ind. Univ., 870 F.3d 562, 568 (7th Cir. 2017) (quotations

omitted). Assuming that Radmer and Kellner did indeed make the final

decision on Plaintiff’s application, he bears the burden to further establish

that, as a matter of law, they were final policymakers for MTS. If Plaintiff

cannot do so now, he is not entitled to go to a jury with his Monell theory.

       Plaintiff has utterly failed to carry his burden. Plaintiff’s brief makes

no attempt to engage with the analysis or elements of proof raised in

Valentino. He has not provided the relevant evidence, in any event. Plaintiff

has no evidence demonstrating that Radmer and Kellner’s decisionmaking

was, like Owen’s, either legally or practically unconstrained by higher

supervisors or policymakers. Instead, it appears that they merely exercised

hiring discretion granted to them within the confines of MTS personnel

policy. Moreover, Radmer reported to Kellner, who reported to Stein, who

reported to Boehm, who reported to the Milwaukee County Department of

Transportation. Where did final policymaking authority lie? Plaintiff does

not say.

       Ultimately, Plaintiff has not established that Radmer or Kellner

themselves set personnel policy, which is the only viable path to Monell

liability. The Court is unable to construct an appropriate argument or

marshal evidence on his behalf. Stransky v. Cummins Engine Co., Inc., 51 F.3d

1329, 1335 (7th Cir. 1995). Thus, despite all of Plaintiff’s bluster on the point,

it does not matter who made the final decision as to whether he should be


                                 Page 15 of 18
hired. The relevant question—who was the final policymaker—he has left

unanswered.

       Plaintiff’s argument as to Radmer and Kellner’s individual liability

is confused at best. He does not actually assess their conduct as against the

elements of a retaliation claim. (Docket #38 at 18–27). Instead, he frames his

position within the confines of his Monell theory, and the thrust of his

argument is that they were final decisionmakers. Id. Generously reading an

argument in favor of individual liability into Plaintiff’s brief, he has

nevertheless failed to make his prima facie case. Recall that the elements of a

retaliation claim are an instance of protected speech, a negative

employment action which would deter further speech, and proof that the

speech motivated the employer’s action. Swetlik, 738 F.3d at 825; George v.

Walker, 535 F.3d 535, 538 (7th Cir. 2008).

       As to the first element, Plaintiff curiously refuses to identify any

specific instance of allegedly protected speech. Rather, in both his

deposition and in his legal brief, Plaintiff vaguely gestures at instances of

speech “too numerous to cite” and which may be found by “[a] cursory

Google search.” Id. at 6. Again, Plaintiff cannot later get to a jury without

now providing the evidence which creates a triable issue of fact. Surely, if

this case were tried, he would not tell the jurors to “Google” the instances

of his protected speech. To ask the Court to do so at this stage is the height

of absurdity. Without direct evidence of occasions of protected speech, the

Court has no choice but to conclude that summary judgment is appropriate

on the first element.

       Assuming that being denied employment would deter free speech,

Plaintiff also fails to establish the third element. Defendants insist that

McCreight’s decision to reject Plaintiff’s application was final and was not


                                Page 16 of 18
subject to review by Goins-Jones, Radmer, or Kellner. Plaintiff counters that

his decision was merely a recommendation which needed to be ratified by

a superior. The issue is irrelevant for two reasons. First, on the now

undisputed facts, McCreight made the hiring decision, not Radmer or

Kellner. Second, assuming Radmer and Kellner even implicitly ratified

McCreight’s decision, there is no evidence that they did so based on

Plaintiff’s alleged protected speech. Rather, it is undisputed that McCreight

made his decision based on Plaintiff’s attitude during the phone screen, and

that none of McCreight, Radmer, or Kellner considered Plaintiff’s activism

in addressing his application. Plaintiff further admits that the entire basis

of his retaliation claim is Goins-Jones’ “joke,” but she is not a defendant in

this case.5 Indeed, Radmer and Kellner not only refused to agree with

Goins-Jones’ statement, they condemned it. Plaintiff has not shown that his

speech was a motivating factor in the decision not to hire him.

5.     CONCLUSION

       It is most regrettable that so much time and effort were put into this

case only to be wasted by Plaintiff’s conscious refusal to follow proper

summary judgment procedure. His choice means that the material facts are

undisputed. On those facts, Defendants are unquestionably entitled to

summary judgment. The Court will, therefore, grant their motion and

dismiss this action with prejudice.6



       5 This damning admission is the one the Court alluded to earlier, which
Plaintiff attempted to dispute by referencing all of his ninety-four statements of
fact. (Docket #36 ¶ 60).
       On November 13, 2018, Plaintiff filed a motion for sanctions pursuant to
       6

FRCP 11. (Docket #41). He contends that Defendants offered two frivolous
arguments: 1) that MTS and the County should be considered separate entities,
and 2) that Radmer and Kellner were not personally involved in the hiring


                                 Page 17 of 18
       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for sanctions (Docket #41)

be and the same is hereby DENIED;

       IT IS FURTHER ORDERED that Defendants’ motion for summary

judgment (Docket #24) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that Plaintiff’s claims for violation of

his rights of free speech and free association asserted under the First

Amendment (Docket #1 at 6) be and the same are hereby DISMISSED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 29th day of November, 2018.

                                     BY THE COURT:



                                     ____________________________________
                                     J. P. Stadtmueller
                                     U.S. District Judge




decision. Id. In light of the foregoing, the motion must be denied. Defendants’
arguments are far from frivolous; in fact, they are correct on both fronts. It is
Plaintiff himself who is fortunate to escape sanction for his conduct in addressing
the summary judgment motion.


                                  Page 18 of 18
